DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 7/7/2021 is acknowledged.
Claims 6-10 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/7/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronnat et al. (US 9,097,559).

Regarding claim 1, Ronnat et al. discloses an absolute encoder for determining a rotation amount of a main spindle (i.e., not shown shaft passing through wheel 1) that rotates a plurality of revolutions, the absolute encoder comprising; a first drive gear (element 1, Fig. 16) configured to rotate in accordance with rotation of the main spindle; a first driven gear (element 12, Fig. 16) that engages with the first drive gear; a second drive gear (element 13, Fig. 16) configured to rotate in accordance with rotation of the first driven gear; a second driven gear (i.e., sprocket of the fourth mobile 14, Fig. 16) that engages with the second drive gear; and an angular sensor (element 6, Fig. 16) configured to detect a rotation angle at which a second rotating body (i.e., wheel of the fourth mobile 14, Fig. 16) is rotated in accordance with rotation of the second driven gear.
Regarding claim 2, Ronnat et al. discloses an absolute encoder, further comprising another angular sensor (element 2, Fig. 16) configured to detect a rotation angle at which the main spindle is rotated.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateishi et al. (US 6,630,823).

i.e., not shown steering shaft extending through the center of rotary body 1) that rotates a plurality of revolutions, the absolute encoder comprising; a first drive gear (element 101, Fig. 7) configured to rotate in accordance with rotation of the main spindle; a first driven gear (element 261, Fig. 7) that engages with the first drive gear; a second drive gear (element 262, Fig. 7) configured to rotate in accordance with rotation of the first driven gear; a second driven gear (i.e., bevel gear of detecting gear 15, Fig. 7) that engages with the second drive gear; and an angular sensor (element 19, Fig. 7) configured to detect a rotation angle at which a second rotating body (element 15, Fig. 7) is rotated in accordance with rotation of the second driven gear.
Regarding claim 3, Tateishi et al. discloses an absolute encoder, further comprising: a third drive gear (element 264, Fig. 7) configured to rotate in accordance with rotation of the first driven gear; a third driven gear (i.e., gear of driven gear 27, Fig. 7) that engages with the third drive gear; and a separate angular sensor (element 18, Fig. 7) configured to detect a rotation angle at which a third rotating body (element 27, Fig. 7) is rotated in accordance with rotation of the third driven gear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi et al. (US 6,630,823) in view of Ronnat et al. (US 9,097,559).

Regarding claim 2, even assuming arguendo, without conceding, that Tateishi et al. does not disclose another angular sensor configured to detect a rotation angle at which the main spindle is rotated, Ronnat et al. shows that this feature is well known in the art. Ronnat et al. discloses an absolute encoder, further comprising another angular sensor (element 2, Fig. 16) configured to detect a rotation angle at which the main spindle is rotated. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved rotation angle detection.
Regarding claim 11, Tateishi et al. discloses an absolute encoder, further comprising: a third drive gear (element 264, Fig. 7) configured to rotate in accordance with rotation of the first driven gear; a third driven gear (i.e., gear of driven gear 27, Fig. 7) that engages with the third drive gear; and a separate angular sensor (element 18, Fig. 7) configured to detect a rotation angle at which a third rotating body (element 27, Fig. 7) is rotated in accordance with rotation of the third driven gear.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ronnat et al. (US 9,097,559) in view of Choi et al. (US 7,584,818).

.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi et al. (US 6,630,823) in view of Choi et al. (US 7,584,818).

Regarding claims 5 and 13, Ronnat et al. discloses an outer diameter of the first driven gear is set to be smaller than an outer diameter of the first drive gear. Although Ronnat et al. does not appear to disclose the gears being of the worn type, Choi et al. shows that this feature is well known in the art. Choi et al. discloses an absolute encoder, wherein the first drive gear is a worm gear (element 615, Fig. 6), wherein the first driven gear is a worm wheel (element 617, Fig. 6). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results in order to obtain a more efficient and compact device.

Elliott et al. (US 6,424,928) discloses an absolute position detector. Matsuda et al. (US 7,424,858) discloses a rudder angle sensor. Choi (US 7,637,347) discloses an electric power steering apparatus equipped with steering angle sensor. Delbaere et al. (US 9,316,482) discloses a magnetic multi-turn absolute position detection device.

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
7/27/2021